Title: To Thomas Jefferson from Philip Mazzei, 6 December 1800
From: Mazzei, Philip
To: Jefferson, Thomas




a Mr. Jefferson
6 xbre, 1800

Non avendo ricevuto alcuna sua lettera dopo quelle del 31 Genn. e 24 Aprile, 1796, ò avuto più volte sotto gli occhi nelle mie afflizioni quel che Ella mi dice nell’ultima: “I begin to feel the effects of age. My health has suddenly broke down, with symptoms which give me to believe I shall not have much to encounter of the tedium vitæ.” Combattuto per molto tempo tra il timore e la speranza, intesi che da varie parti era venuta sulle gazzette la nuova della sua morte. L’intesi casualmente, perché non leggo mai gazzette, e passo il più che posso i miei vecchi giorni lavorando nell’orto. Ero in casa del Dr. Vaccà celebre Professor di medicina in questa Università, dove Ella è tanto conosciuto quanto in qualunque casa di Virginia, e dove me lo avevasi taciuto, benché non ne dubitassero, poiché quello de’ suoi figli ch’io ebbi il piacer di presentarle in Parigi e condussi un giorno a pranzo da Lei alla barriera, ne aveva avuto la conferma in una lettera di Francia. Contutto ciò fui consigliato a scriverne al Console degli Stati Uniti in Livorno. Allora fù ch’io seppi, cioè 6 giorni sono, che il Filicchi non lo è più da molto tempo, e che gli è succeduto Mr. Ths. Appleton, che io credevo non aver mai veduto, né sentito nominare. Gli scrissi, e ne ricevei una gentile obbligantissima risposta, della quale trascrivo alcuni passi. “And although you may not recall to mind my name, nevertheless I have frequently had, during some years residence in Paris, the satisfaction of meeting you both at Mr. Jefferson’s and the Marquis de la Fayette.—The report of the death of Mr. Jefferson you may rest assured is totally without foundation, he is still officiating as Vice-president of the United States.” Nel tradurre la lettera d’Appleton alla sopraddetta famiglia, remarcabile per il cuore come per i talenti, quando dissi senza fondamento, i loro occhi, turgidi per eccesso di tenera gioia, accompagnarono gli effetti che la natura e l’amicizia mi avevan già più volte forzato ad esternare. Prosegue Mr. Appleton, rispondendo alle mie interrogazioni: “Mr. James Madison of Virginia, as I am informed, has been dead, for a considerable time. There  is however a Mr. Js. A. Madison, who in 1794 was a member of Congress, still living in a private capacity in Virginia.”
La pirateria inglese, la sola cosa forse considerata come Legge costituzionale da quella nazione, e che i suoi nemici sono finalmente stati forzati ad adottare, à probabilmente impedito, che alcuna delle mie tante lettere e copie di lettere Le sia pervenuta, ed ella mi avrà facilmente creduto morto. Non solo son vivo, com’Ella vede, ma ò una figlia di 28 mesi, di figura non dispiacevole, che pare aver talento e buona disposizione, e che sarebbe di mia somma consolazione s’io fossi con lei e colla sua buona madre in Virginia. Ella si ricorderà forse di Mlle. Vuy, la mia buona compagna che avevo in Parigi. Quando ne partii per la Pollonia, se n’andò in Savoia da sua madre. Morta la madre; venne a trovarmi a Pisa. Aveva 17 anni meno di me, ottima salute, e tutte le requisite qualità per tenermi buona compagnia, e farmi un’affettuosa assistenza nel resto de’ miei giorni. Ci fù procurata qua per nostro servizio una ragazza di circa 28 anni, di figura piacevole, nata di parenti poveri alle falde degli Apennini, con pochissimo ingegno e senza istruzione, insensibile all’amore, sensibilissima all’amicizia, sommamente affettuosa, e incapace di deviare da quel che chiamasi dovere. Mlle. Vuy assalita da una timpanitide, che passò all’ascite, finalmente all’anasarca, dopo una penosissima malattia di 6 mesi, nel qual tempo subì 2 operazioni della paracentesi, morì stringendomi la mano e congiurandomi di mai abbandonare quella povera ragazza, da cui aveva ricevuto un’assistenza qual potrebbe la più tenera figlia prestare alla cara madre. Per darLe un’idea della mia gran perdita, basta ch’io Le dica che i più grandi amici di Mlle. Vuy erano il Dr. Gemm, Jacob Vanstaphorst, e il Piattoli, dai quali era molto amata e sommamente stimata. Negli ultimi tempi della sua malattia, ragionando meco dell’inevitabil bisogno d’un’assistenza fedele nel resto dei miei giorni, m’assicurò che non potevo sperar nulla di meglio della detta ragazza. In fatti si richiedeva gioventù, amicizia, e anche fedeltà per evitare il ridicolo dovendola prender per moglie, considerata la disparità grande dell’età nostra, poichè tra pochi giorni terminerò il mio settantunesimo anno. La sposai per tranquillizzar la sua coscienza, e più ancora per conservare il suo onore. Non volevo figli, a motivo delle mie basse circostanze, come dell’improbalità di viver tanto da poter contribuire alla loro educazione. Ma un’affettuosa persecuzione di circa un’anno, fondata principalmente sulla riflessione di dover essa restar sola dopo la mia  morte, m’indusse a cedere, sulla promessa che si contenterebbe d’un solo. Questa bambina mi serve ora di passatempo, e le mie occupazioni sono quasi affatto divise tra lei e l’orto.
In varie lettere, delle quali non ò mai avuto riscontro, Le parlavo di cose riguardanti l’agricoltura. Verso il fine del 96, o al principio del 97 Le dissi le ragioni, per cui non si posson mandare le veccie di figura rotonda in una lettera, e L’avvisavo d’averlene mandate un sacchettino con bastimento partito da Livorno per Baltimore. Le dissi che avevo intenzione di mandarle alcune piante d’ottima frutte, ma che prima bramavo di sapere, se per l’acquisto di nuove specie Le converrebbe di mandare al porto a prendere la cassa che le conterrà, e a quali porti sarebbe proprio che venissero. Le domandai quale si chiama Squash delle 2 specie di zucchettine, delle quali mi mandó i semi. Le richiesi i semi della pianta a cespuglio, perchè non ne avevo potuta rilevare neppur’una. Le dicevo che le piante che fanno i tralci lunghi, avevan prodotto pochissimo in Primavera, nulla nella State, abondantemente nell’Autunno subito che le pioggie ànno rinfrescata l’aria; che ne deduco la causa dalla grande aridità, poichè qui dal principio di Maggio a 7bre piove molto meno che in Virginia, e una lunga esperienza mi à dimostrato che l’innaffiatura, benchè abondante, non serve ad altro (quando l’atmosfera è molto arida) che a mantener le piante in vita.
Quanto ai miei interessi, La ragguagliai d’aver ricevute tutte le rimesse venute per me agli Amici Vanstaphorst, eccettuatane quella su Wm. Anderson di Londra, in £ sterl. 39:17:10 ½, data gli 11 Giugno 1794, la quale i detti Amici mi scrissero aver rimandata a Lei col protesto, in conto della quale non ò saputo più nulla.
Edmond Randolph mi scrisse molti anni sono, che i miei military-certificates, lasciati a Foster Webb, avrebbero probabilmente potuto recuperarsi da Alexander, al quale Foster gli aveva ceduti.
Dalla sua dei 31 Genn. 96 intesi, che Mr. Charles Carter of Blenheim aveva assunto il pagamento di Colle.
Se da questi, come dagli altri miei piccoli crediti, e dalla vendita dei miei 2 Lotts in Richmond, dopo saldato [il] suo conto con me e pagato Antonio, si potesse mettere insieme una sommarella, che Ella avesse la bontà di farmi pervenire, o in cambiali, o in contante; o in mercanzia, giungerebbe molto opportunamente, poichè oltre l’accresciuta spesa che mi causa la mia cara figliolina, le spese ordinarie inevitabili, vivendo colla più rigorosa parsimonia, sono qui circa 3 volte maggiori di quel che erano, vivendo con qualche agio quando ci venni a motivo delle truppe mandateci dalle Potenze belligeranti, che ànno fatto della povera Italia un vero scheletro.

Questo disgraziato paese, diviso in piccoli stati, sotto governi di varia natura e d’interessi opposti, non à potuto aver’altro in sua difesa, che ignoranza negli affari, debolezza, e duplicità, ed à solamente sfogata la sua energia nella persecuzione di quei dei suoi figli, che avrebbero voluto sollevarlo, e liberarlo dall’obbrobrio in cui è stato per tanti secoli. Oh quanti degni cittadini acquisterebbero gli Stati Uniti, se i mezzi di pervenirvi fossero meno difficili! E io, non ostante l’età e gl’imbarazzi d’una moglie e d’una figlia, mi farei un piacere e un dovere d’accompagnarvegli. Il destino della Toscana è tuttavia indeciso; io però son portato a credere che ritornerà al suo antico Padrone. Qualunque ne sia la decisione, mi par probabile che basterà per gli Stati Uniti d’averci un Console in Livorno; ma se mai si pensasse di tenerci un’incaricato d’affari, e la mia Assenza non me ne avesse fatta perdere la cittadinanza, io potrei (aggiunto quel poco che ò a £200 st. di salario) essercitarne le fonzioni con sufficiente decenza; e se bisognasse portarsi anche presso qualche altro Governo, mi basterebbe d’essere indennizzato delle spese del viaggio. Questo sarebbe ⅌ me un grande e decoroso sollievo nella mia vecchiaia.
Gradirei molto le nuove dei nostri amici viventi, come pure di sapere se quel Madison, che Mr. Appleton mi dice esser morto, fosse quello di Orange County, e il Pres. dell’Università, o qualche altro.

   
   oggi siamo il 5 Febb. 1801. Nell’intervallo del tempo, essendo già 2 mesi che scrissi l’originale, mi è venuta fra mano lo fede del Battesimo, dovè ò veduto che nacqui il 25 xbre 1730, e conseguentemente che sono un’anno più giovane che non credevo.




editors’ translation

Mr. Jefferson
6 Dec. 1800

As I did not receive any letter from you after those of 31 Jan. and 24 April 1796, several times have I perused, in my afflictions, what you said in the latter: “I begin to feel the effects of age. My health has suddenly broke down, with symptoms which give me to believe I shall not have much to encounter of the tedium vitæ.” For a long time torn between fear and hope, I heard that the report of your death had come to the gazettes from several places. I heard about it by chance, for I never read gazettes, and I spend as much as I can of the days of my old age working in my orchard. I was at the home of Dr. Vaccà—a famous Professor of Medicine in this university—where you are as well known as in any Virginia home, and where they kept the report from me, although they did not doubt it, because one of his sons, the one whom I had the pleasure of introducing to you in Paris and whom one day I took for lunch with you at the toll booth, had confirmation by a letter from France. Nevertheless I was advised to write about it to the consul of the United States at Leghorn. It was then, that is, six days ago, that I heard that Feliechy long since ceased to be consul, and that he was succeeded by Mr. Ths. Appleton, whom I thought I had neither seen nor heard of before. I wrote to him and received a kind, most obliging, reply, from which I transcribe a few passages: “And although you may not recall to mind my name, nevertheless I have frequently had, during some years residence in Paris, the satisfaction of meeting you both at Mr. Jefferson’s and the Marquis de la Fayette’s.—The report  of the death of Mr. Jefferson you may rest assured is totally without foundation, he is still officiating as Vice-president of the United States.” As I translated Appleton’s letter to the afore-mentioned family, remarkable for their heart as for their talent, when I said without foundation, their eyes, swollen for the overwhelming tender joy, accompanied the effects that nature and friendship had already compelled me to manifest several times. Mr. Appleton goes on, answering my questions: “Mr. James Madison of Virginia, as I am informed, has been dead for a considerable time. There is however a Mr. Js. A. Madison, who in 1794 was a member of Congress, still living in a private capacity in Virginia.”
English piracy, perhaps the only thing regarded as a constitutional law by that nation, and which her enemies have at last been forced to adopt, has probably prevented some of my many letters and copies of letters from reaching you, and it is likely that you believed that I was dead. Not only am I alive, as you see, but I have a daughter who is twenty-eight months old, of not unpleasant appearance, who seems to have both talent and a good disposition, and who would be my greatest comfort if I were with her and her good mother in Virginia. You may perhaps remember Mlle Vuy, my good companion in Paris. When I left for Poland, she went to her mother’s in Savoy. After her mother’s death, she visited me at Pisa. She was seventeen years younger than I, in perfect health, and with all the requisite qualities to keep me good company, and give me affectionate assistance for my remaining days. Here a servant girl was provided for us. She was about twenty-eight years old, of pleasant appearance, born of poor parents at the foot of the Appennines, with very little talent and no education, insensitive to love, most sensitive to friendship, affectionate in the highest degree, and incapable of deviating from what is called duty. Mlle Vuy, stricken with tympanites, which turned into ascites, and finally into anasarca, after a most painful illness of almost six months, during which she underwent two paracentesis operations, died gripping my hand and beseeching me never to forsake that poor girl, from whom she had received such care as the most tender daughter could take of her dear mother. In order to give you an idea of my great loss, I will only say that the greatest friends of Mlle Vuy were Dr. Gemm, Jacob Van Staphorst, and Piatoli, by all of whom she was greatly loved and esteemed in the highest degree. In the last days of her illness, talking with me of the inevitable need of faithful assistance during the rest of my days, she assured me that I could hope for nothing better than the afore-mentioned girl. As a matter of fact, what was required was youth, friendship, and faithfulness too in order to avoid ridicule, if I had to marry her, in view of our disparity in age, considering that in a few days I shall come to the end of my seventy-first year. I married her in order to settle her conscience, and even more to preserve her honor. I did not want any children because of my straightened circumstances, as well as the unlikelihood that I would live long enough to be able to contribute to their education. But about a year’s loving pressure, based mainly on the consideration that she would remain alone after my death, persuaded me to give in, on her promise that she would content herself with only one child. This young girl is  now my pastime, and my occupations are quite completely divided between her and the orchard.
In various letters, to which I have never had an answer, I spoke to you of things concerning agriculture. Towards the end of ’96, or at the beginning of ’97, I told you the reason why the round-shaped vetch cannot be sent in a letter, and advised you that I had sent a small bag with a ship which had sailed from Leghorn to Baltimore. I told you that it was my intention to send you a few plants of excellent fruit, but that I wished to know whether for the purchase of new species it would be convenient for you to send someone to the harbor for the collection of the trunk which will contain them, and to which harbors it would be appropriate that they should be sent. I asked you which of the two species of small pumpkins, of which you sent me the seeds, is called Squash. Again I asked you for the seeds of the bush-like plant, because I had been unable to raise a single one. I told you that the plants sending out long stems had produced very little in the spring, nothing at all in the summer, abundantly in the fall as soon as the rains cooled off the air; from which I infer that the cause is the great aridity, for here it rains much less than in Virginia from the beginning of May to Sept., and a long experience has shown to me that watering, however abundant, does not effect anything else (when the atmosphere is very arid) than keeping the plants alive.
As for my interests, I informed you that I had received all the remittances sent for me to my friends the Van Staphorsts, except the one on Wm. Anderson of London, of £ 39.17.10 ½ sterl. dated 11 June 1794, which the aforementioned friends wrote me they had sent back to you with the protest, about which nothing else has been heard since.
Edmund Randolph wrote to me many years ago that my military-certificates left to Foster Webb could probably be recovered from Alexander, to whom Foster had ceded them. From yours of 31 Jan. ’96 I understood that Mr. Charles Carter of Blenheim had undertaken the payment for Colle.
If from these, as from my other small credits and the sale of my two lots in Richmond, after settling your account with me and paying Antonio, it were possible to put together a small sum, which you were kind enough as to send me—either by bills of exchange, or in cash, or in merchandise—it would come to me very opportunely, since besides the increased expenditure caused to me by my dear little daughter, the inevitable current expenditures, living in the strictest parsimony, are here three times as high as they used to be, living rather comfortably, when I came here, because of the troops sent here by the belligerent powers, which have reduced poor Italy to a bare skeleton.
This unfortunate country—divided into many small states, under governments of various sorts and of clashing interests—could not muster in self-defense anything but ignorance in public affairs, weakness, and duplicity, and has given vent to her energy in the persecution of those of her sons who wanted to lift her up and deliver her from the opprobrium in which she has remained for many centuries. Oh, how many worthy citizens would the United States secure, if only the means to get there were less difficult! And, despite my age and the encumberment of a wife and a daughter, even I would consider it both a pleasure and a duty to accompany them there. Tuscany’s destiny is as yet undecided; however, I am inclined to believe that she will go back to her old master. Whatever the decision, it seems likely to me that it will be sufficient for the United States to have a consul in Leghorn; but if  they ever thought to have here a chargé d’affaires and my absence had not caused me to lose my citizenship, I could (having added whatever little I have to a salary of £200 st.) discharge his functions with sufficient decency; and were it also necessary to travel to some other government, I would be content with only reimbursement of my traveling expenses. This would be a great and dignified relief for me in my old age.
I would much appreciate news of our living friends, as well as to know whether the Madison that Mr. Appleton informed me to be dead, was that of Orange County and the president of the university, or someone else.

   
   Today is 5 Feb. 1801. In the interval of time, as it is already two months since I wrote the original, I came across my certificate of baptism, which states that I was born on 25 Dec. 1730, and therefore that I am one year younger than I thought.



